IN THE COURT OF APPEALS OF IOWA

                                 No. 19-1062
                             Filed April 14, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CHAD LITTLE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Joel A.

Dalrymple, Judge.



      A defendant appeals his convictions for first-degree murder and child

endangerment resulting in death. AFFIRMED.



      Christopher J. Roth of Roth Weinstein, LLC, Omaha, Nebraska, for

appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee.



      Heard by Vaitheswaran, P.J., and Tabor and Ahlers, JJ.
                                          2


TABOR, Judge.

       Four-year-old G.B. died from blunt-force head trauma. A jury convicted her

mother’s paramour, Chad Little, of first-degree murder and child endangerment

resulting in death. Little appeals those convictions, asserting (1) the district court

admitted improper character evidence; (2) the State offered insufficient proof that

he committed the crimes; (3) the verdicts were against the weight of the evidence;

and (4) his trial counsel was ineffective. Finding no reversible error, we affirm his

convictions.

    I. Facts and Prior Proceedings

       During the fall of 2014, Kristi Buss1 was living with her daughter, G.B., and

her eleven-year-old son, I.M., in a two-story duplex on Downing Court in Waterloo.

Buss began dating Little in September and he soon moved into the duplex.2

Although Little was not their biological father, he referred to G.B. and I.M. as his

“daughter and son.”

       But Little’s infiltration of the family was toxic.     According to several

witnesses, Little was abusive, especially toward G.B. Her brother, I.M. (age fifteen

by the time of trial), disclosed that Little pushed and hit G.B. about once a week

after Little moved in with them. I.M. said G.B. often had bruises on her face that

their mother would disguise with makeup. I.M. recalled Little saying that the



1 Buss is not a party to this appeal. The State also charged her with child
endangerment resulting in death under Iowa Code section 726.6(4) (2015). Little
moved to sever the trials. Receiving no resistance from the State, the district court
granted the severance.
2 Before moving in with Buss, Little lived at his parent’s house in Waterloo. His

sister and mother testified for the defense that Little continued to live with them in
the fall of 2014.
                                           3


bruising resulted from G.B. falling down stairs or that “ghosts beat her when she

was sleeping.”

       Buss’s next-door neighbor, Jennifer Ackerman, said she repeatedly heard

“[f]ighting, yelling, screaming, pounding, [and] banging” after Little moved in. She

recalled his outbursts escalated between October and December 2014, then

became “every day off the rails.”

       Little’s long-time friend, Frank Perrin, visited Downing Court two to three

times a week in 2015. According to Perrin, the children were always home and

either Buss or Little would be watching them. Perrin said he kept his visits to an

hour because Little would “become a little off the wall.” When asked what that

meant, Perrin explained, “Like yelling and like paranoia.” Perrin linked Little’s

“irrational behavior” to their consumption of methamphetamine.             Perrin also

recalled an incident, a couple of months before G.B.’s death, when Little had

“snatched” G.B. up by her arm and slapped her in “the torso area.”

       Nashae Cook, whose mother also lived on Downing Court, witnessed a

similar assault about a month before G.B.’s death. According to Cook, G.B. was

outside with Little when she fell off her training bicycle. Little “picked her up, like,

by the hair” and said, “Get up, bitch.” As Cook recalled: “It was like he was in a

rage.” Little later admitted to this incident in a police interview.

       On the evening of May 29, Little had several people over to Buss’s house.

Around 10:00 p.m., Perrin, Little, and another friend, were upstairs smoking

methamphetamine.       After about an hour, Perrin and the friend left. Around

midnight, another acquaintance, Todd Hanson, helped Little and Buss move a

couch into the home. Hanson recalled seeing both children in their bedrooms.
                                          4


When the prosecutor asked how G.B. appeared, Hanson replied, “Fine. She was

just sitting there.” After Hanson left, he received several text messages from Little,

including a message at 3:56 a.m. that said, “Call asap, out riding bikes, gonna kill

somebody.”

       A few hours later, around 8:45 a.m., triage nurse Susan Doyle received a

disturbing call on the Ask-a-Nurse hotline. A male caller sounded “very nervous”

and “upset.” The caller told the nurse that his daughter might have fallen down the

stairs during the night and had a seizure. He said she was unresponsive and had

bruises on her face and knees. He also described her stomach as “bloated and

hard.” When the nurse asked for the address, the caller said he did not know.

Realizing the caller had not summoned an ambulance, the nurse called 911.3

Police later discovered Little had called using Buss’s cell phone and a fake name.

Neither Buss nor Little called 911.

       Before emergency personnel arrived, Little left the house with I.M. They

went to neighbor Karen Riggs’s trailer. Little asked to use her phone to call an

ambulance for his daughter. Riggs did not believe him so she denied his request.

Little then took I.M. to the Miracle Car Wash, where Little again asked to use the

phone. Witnesses at the car wash overheard Little saying his daughter fell down

the stairs and was on her way to the hospital. He also stated, “She might be dying.”

       The ambulance arrived on Downing Court shortly after 9:00 a.m.

Paramedic Kyle Fuller spoke with Buss, who was waiting outside. Buss told him


3 Nurse Doyle testified the caller identified himself as “Adam Merrick,” so she
relayed that name to the 911 operator. But Adam Merrick, who knew Little from
elementary school, told police that he did not make the call or live in Waterloo when
these events took place.
                                         5


“that [G.B.] had possibly gotten up a couple hours prior to [the] 911 call to get a

glass of water and fell down some stairs.” She explained G.B. had a history of

seizures and “it was typical for her to be unresponsive or sleepy after a seizure.”

But when Fuller saw G.B.’s condition, he “questioned the story.” The child was

unconscious, pale, and breathing irregularly. She had external injuries all over her

body and showed signs of severe brain trauma.

       Paramedics transported G.B. to a Waterloo hospital, where Dr. James

Poock examined her.        Dr. Poock observed bruises on both sides of her

temples. He noted “the bruise on her left temple looked to be relatively recent”

and “more distinct and identifiable” while “[t]he bruise on her right temple appeared

to be older.” Many other bruises on her body were “in different stages of healing.”

Dr. Poock explained that G.B.’s reaction to pain stimuli was a sign of traumatic

brain injury. He diagnosed her with a skull fracture and “bleeding within the brain.”

Based on the severity of her head injuries, Dr. Poock transferred her to pediatric

intensive care at the University of Iowa Hospitals and Clinics. Despite that level of

care, G.B. died from her injuries three days later.

       Medical examiner Dr. Dennis Firchau performed G.B.’s autopsy.             He

concluded her cause of death was “blunt force injuries of the head.” He testified

the manner of death was “undetermined.” In other words, Dr. Firchau could not

say for certain whether the injuries were inflicted or accidental. The autopsy report

chronicled a long list of injuries, including contusions of the face and chin;

contusions of the chest, back, and flanks; contusions of the upper and lower

extremities; contusions of the deep scalp tissues; soft tissue damage of the chest

and neck; teeth fractures; and retinal hemorrhages.        Dr. Firchau also found
                                           6


evidence of hippocampal sclerosis, a scarring of the brain often associated with

seizure disorders. Based on that finding, he testified “it would not surprise [him] if

[G.B.], indeed, had a seizure disorder.”

       Besides Dr. Firchau, the State called two other medical experts: Dr.

Resmiye Oral, director of the University Hospitals’ child protection program, and

Dr. Richard Olson, a pediatric ophthalmologist. Dr. Oral—who examined G.B. in

intensive care—recounted that the child had sustained severe external injuries, as

well as deep soft tissue injuries, uncommon in accidental falls. For example, she

said it would be “very rare to see a depressed skull fracture” from a household

accident. Based on the constellation of injuries, Dr. Oral opined that G.B. died

from abusive head trauma. She testified: “I have never seen a four-year-old

competent child injuring herself accidentally with this severity, this number, and the

size of the injuries that are seen on all planes of her body.” Dr. Oral explained

abusive head trauma could lead to a seizure disorder.

       Dr. Olson conducted a postmortem examination of G.B.’s eyes.               He

observed “dozens, maybe 30 to 100” layers of small hemorrhages (or bleeding) in

both of her retinas. He also found macular folds, which he explained were “very

rare.” Both findings suggested severe abusive trauma. Dr. Olson testified he had

never seen different layers of hemorrhages and macular folds result from

accidental trauma.

       For a different opinion, the defense offered testimony from forensic

pathologist Amy Gruszecki.4 After reviewing the autopsy report, Dr. Gruszecki


4Dr. Gruszecki is the chief pathologist of American Forensics, an independent
medical practice in Texas.
                                          7


could not rule out an accidental fall. In Dr. Gruszecki’s view, the bruises and

scrapes were mostly “small little contusions” not so uncommon for a four-year-old

girl. Dr. Gruszecki also did not find the retinal hemorrhages as concerning as Dr.

Olson did. She explained, “[I]t’s very difficult to look at retinal hemorrhages in and

of themselves and say it’s definitely trauma, meaning inflicted trauma . . . .”

       Meanwhile, police launched an investigation. When Officer Jon Gergen

interviewed Little on May 30, Little denied being at Buss’s house the night before.5

In fact, Little said he hadn’t been there for a week. When Officer Gergen asked if

Little knew what happened to G.B., Little said he heard from Buss that she had a

seizure. Little added that G.B. was falling down the stairs a lot. As the interview

went on, Little changed his story. He acknowledged being at the house from 7:00

p.m. to 10:00 p.m. on May 29 but insisted he did not spend the night. Little then

admitted returning to the house in the morning but said he left before 8:30 a.m.

       Officer Jody Stratton of the Waterloo Police crime lab executed a search

warrant at Buss’s residence.      She collected blood-stained items, including a

mattress, a pillow case, a blue striped comforter, a silver spoon, and a white

washcloth. Those items tested positive for blood matching G.B.’s DNA profile.

Officers also seized a glass pipe used for smoking methamphetamine. In Buss’s

bedroom, investigators found a letter signed by Little that read, “I’m very sorry for



5 Officer Gergen videotaped the interview. When he watched the video to write his
report, he noticed that when he was out of the room Little took a ring off his right
hand and moved it to his left hand, and removed a second ring and placed it in his
pocket. In closing argument, the prosecutor acknowledged that ring evidence was
not “the end-all/be-all” of the case, but pointed to the “deep purple bruise on the
left side of [G.B.’s] head,” saying Little’s evasive gesture was “just another
consideration.”
                                          8


snapping on [G.B.]. I lost my temper know [sic] joke.” As for the layout of the

house, Officer Stratton described two short flights of carpeted stairs from the main

level to the top floor. She did not find any blood near the stairs.

       The State charged Little with murder in the first degree, a class “A” felony,

in violation of Iowa Code section 707.2(1)(e), and child endangerment resulting in

death, a class “B” felony, in violation of Iowa Code section 726.6(4).

       Both parties moved in limine to exclude certain evidence. The State sought

to prevent the defense from offering hearsay statements by Buss. The defense

targeted evidence of Little’s criminal history, methamphetamine use, and prior acts

of abuse against Buss, G.B., or I.M. At an April 2019 hearing, the district court

granted the State’s motion. The court granted Little’s request to exclude his

criminal record but ruled evidence of prior acts of abuse and drug use were

admissible for their probative value.

       After the State presented its case-in-chief, Little moved for judgment of

acquittal on both child endangerment and first-degree murder. The court denied

his motion. After five days of evidence, the jury returned guilty verdicts on both

counts.   Little moved for a new trial, challenging the bad-acts evidence and

claiming the jury’s verdicts were against the weight of the evidence. The court

denied the motion and sentenced him to life imprisonment without the possibility

of parole.6 Little now appeals.




6 The court merged the conviction for child endangerment resulting in death into
the conviction for first-degree murder.
                                         9


   II. Analysis

   A. Admissibility of Character Evidence

      We review the district court’s ruling on the admission of prior-bad-acts

evidence for an abuse of discretion. State v. Putman, 848 N.W.2d 1, 7 (Iowa

2014). Under this standard, we consider whether the court reached its decision

on untenable grounds. State v. Plain, 898 N.W.2d 801, 811 (Iowa 2017). We find

an abuse of discretion if the court’s reasoning was “based on an erroneous

application of the law or not supported by substantial evidence.” Id. (quoting State

v. Dudley, 856 N.W.2d 668, 675 (Iowa 2014)).

      Generally, evidence of prior bad acts is not admissible to prove character.

Iowa R. Evid. 5.404(b). But it may be admissible to show “motive, opportunity,

intent, preparation, plan, knowledge, identity, absence of mistake, or lack of

accident.” Id. Dubbed “an exclusionary rule,” rule 5.404(b) operates to keep out

evidence aimed to cast the defendant as a bad person from which “the jury is likely

to infer he or she committed the crime in question.” State v. Sullivan, 679 N.W.2d

19, 24 (Iowa 2004).

      To be admissible, evidence of prior bad acts must meet three requirements.

Putman, 848 N.W.2d at 9. First, the evidence must be “relevant to a legitimate,

disputed factual issue.” Id. The State must identify a disputed issue “other than

the defendant’s general propensity to commit wrongful acts.” State v. Wilson, 878

N.W.2d 203, 211 (Iowa 2016). Evidence is relevant when it has a “tendency to

make a fact more or less probable than it would be without the evidence” and “[t]he

fact is of consequence in determining the action.” Iowa R. Evid. 5.401. Second,

there “must be clear proof the individual against whom the evidence is offered
                                         10

committed the bad act or crime.” Putman, 848 N.W.2d at 9 (quoting Sullivan, 679

N.W.2d at 25). Credible witness testimony may satisfy this requirement. Id. And

third, the evidence’s prejudicial effect must not substantially outweigh its probative

value. Id. at 10. In weighing probative value against unfair prejudice, we assess

       the need for the evidence in light of the issues and the other evidence
       available to the prosecution, whether there is clear proof the
       defendant committed the prior bad acts, the strength or weakness of
       the evidence on the relevant issue, and the degree to which the fact
       finder will be prompted to decide the case on an improper basis.

Id. at 9–10 (quoting State v. Taylor, 689 N.W.2d 116, 124 (Iowa 2004)).

    1. Methamphetamine Use and Effects

       Little challenges the admission of testimony regarding his prior

methamphetamine use. Little claims the court should have excluded his friend

Perrin’s testimony that they used methamphetamine together, and that when using

methamphetamine, Little would exhibit “off-the-wall,” “irrational,” and “paranoid”

behavior. Little contends those statements “created a strong inference” that he

used methamphetamine on earlier occasions and was thus irrelevant and unfairly

prejudicial. In his view, the evidence of drug use “served no other purpose than to

inflame the passions of the jury.”7

       In response, the State contends evidence of Little’s methamphetamine use

on May 29 was relevant for the non-character purposes of intent and lack of



7 In oral argument, Little asserted the State could not show his drug use was
probative without offering expert testimony on the effects of methamphetamine.
We disagree. A lay witness may express an opinion about another person’s
sobriety, if the witness has had a chance to observe the other person. See State
v. Murphy, 451 N.W.2d 154, 155 (Iowa 1990). The jury could assign the
appropriate weight to Perrin’s testimony about how methamphetamine affected
Little without hearing expert testimony.
                                          11


accident. The State insists the effects of methamphetamine on Little’s behavior

was highly probative of his state of mind when G.B. was injured. Likewise, the

State claims the evidence helped establish that G.B.’s injuries were not accidental.

       We start with relevancy. Was Little’s drug use and the effects on his

behavior relevant to a legitimate and disputed factual issue?         The State first

advances intent as a relevant, non-character purpose for admitting Perrin’s

testimony. Because Little denied being the perpetrator, his intent was at issue in

the case. See State v. Richards, 809 N.W.2d 80, 95 (Iowa 2012) (“Richards’

denials that he was the perpetrator put at issue all the elements of the offense.”).

       The child-endangerment statute allows the State to prove intent through

either of two alternatives: (1) the defendant acted with knowledge that his act

created a substantial risk to the child’s physical health or safety; or (2) the

defendant intentionally used unreasonable force to commit the act (or series of

acts) that caused the child’s injuries. See Iowa Code § 726.6(1)(a), (b) (emphasis

added). To prove knowledge in the context of parental drug use, the State must

establish a “nexus between the drug use and the creation of a substantial risk of

harm to the child.” State v. Folkers, 941 N.W.2d 337, 339 (Iowa 2020). “The risk

does not have to be likely, probable, or statistically significant,” rather it must “be

real or identifiable as opposed to speculative or conjectural.” Id. Knowledge may

be inferred from the totality of the circumstances. See id. at 340.

       The State established that nexus through Perrin’s testimony and

corroborating evidence. Perrin testified that he and Little used methamphetamine

around 10:00 p.m., less than twelve hours before the 911 call.                    The

methamphetamine pipe found during the execution of the search warrant
                                          12


supported Perrin’s story. The testimony that Little became “off the wall” when

under the influence of methamphetamine was Perrin’s explanation for why he left

after an hour. Moreover, Little sent alarming text messages a few hours after the

alleged use. Messages sent between 2:00 and 4:00 a.m. alluded to Little being

with “his daughter and son,” and that he might “kill somebody.” The timing and

erratic nature of his messages supported the “irrational” behavior described by

Perrin. We agree with the State that evidence of Little’s methamphetamine use

was probative on the knowing-creation-of-risk element of child endangerment.

See State v. Petithory, 702 N.W.2d 854, 858 (Iowa 2005) (“The dangers of leaving

one’s children in the custody of actively using methamphetamine addicts cannot

be denied.”).   Proving Little’s intent was a proper non-character purpose for

admitting this evidence.

       Beyond intent, the evidence was relevant to the State’s theory of absence

of mistake or accident. Little’s claim that G.B.’s injuries resulted from an accidental

fall or seizure was less believable when the jury had information that Little acted

irrationally when under the influence of methamphetamine and was in that state

when caring for G.B. the night of May 29.

       Having decided Little’s drug use was relevant to the issues of intent and

absence of mistake or accident, we turn to the clear-proof requirement. Did the

State offer clear proof of Little’s drug use and resulting “off-the-wall” behavior on

May 29? Little says “no,” complaining that the sole witness was “also an admitted

drug user with mental health issues.” We reject this contention. Clear proof for

admission requires neither proof beyond a reasonable doubt nor corroboration.

State v. Brown, 569 N.W.2d 113, 117 (Iowa 1997). Proof is clear if it prevents “the
                                         13


jury from engaging in speculation or drawing inferences based on mere suspicion.”

Id. (quoting State v. Spargo, 364 N.W.2d 203, 209 (Iowa 1985)). Perrin’s testimony

met the clear-proof standard. Perrin and Little were long-time friends. Yet Perrin

declined to spend more than an hour with Little after they used methamphetamine

because of his troubling behavior. Perrin testified May 29 was no different. The

credibility of Perrin’s testimony was for the jury to weigh. See State v. Shanahan,

712 N.W.2d 121, 135 (Iowa 2006).

       As our third and final step, we consider whether the probative value of the

drug-use evidence was substantially outweighed by the risk of unfair prejudice.

       We first examine the need for the evidence given the issues and other

evidence available to the prosecution. Putman, 848 N.W.2d at 9. The State insists

Perrin’s testimony was essential to proving Little’s intent, an element of both child

endangerment and first-degree murder.

       We agree the need for the evidence was high. G.B. suffered blunt-force

head injuries sometime after midnight and before the 911 call. Testimony of how

methamphetamine affected Little was important evidence for the jury to consider

when inferring his state of mind during those hours.         Without the drug-use

evidence, the jury lacked context for Little’s unusual conduct—sending erratic text

messages and riding bikes in the middle of the night. See Taylor, 689 N.W.2d at

129 (finding a high need for evidence if it “would clarify the circumstances of the

defendant’s conduct and thereby shed light on his intent”). Likewise, the State

needed the evidence to disprove the competing theory that G.B.’s injuries were

accidental. Because the intentional-versus-accidental issue was hotly contested
                                             14


at trial, evidence showing Little’s volatility while using methamphetamine

heightened its probative value. See id.

       But even highly probative evidence is inadmissible if the risk of unfair

prejudice is too great. Putman, 848 N.W.2d at 14. We recognize evidence of

methamphetamine use reflected poorly on Little’s character.8 “But that type of

prejudice is inherent in prior-bad-acts evidence and will not substantially outweigh

the value of highly probative evidence.” Taylor, 689 N.W.2d at 130. In fact, the

district court noted this distinction in its ruling:

       Particularly focusing on Rule 5.403, the Court does concur with the
       defense that ordinarily drug use, and particularly methamphetamine
       use, is prejudicial. However, the Court fails to conclude that the
       relevant nature of the evidence is substantially outweighed by the
       danger of unfair prejudice from the admission of said evidence.

In conducting the balancing test, the court relied on the State’s promise not to

introduce any evidence of “long-standing drug abuse of the defendant.”

       That reliance was reasonable.           Because the State focused on Little’s

methamphetamine use on the night of G.B.’s injuries and how that use affected his

mental state and behavior, the jury was less likely to decide the case on an

improper basis. See Putman, 848 N.W.2d at 15. On this record, the probative

value of the evidence substantially outweighed the risk of unfair prejudice. The

court did not abuse its discretion in admitting the drug-use evidence.




8 Little compares his case to State v. Liggins, 524 N.W.2d 181, 188 (Iowa 1994),
in which the court found that evidence showing Liggins was a cocaine dealer was
independent of the murder for which he was on trial and inherently prejudicial. But
Liggins is distinguishable. The State did not offer evidence Little was a drug dealer.
Instead, it tied his personal use of methamphetamine to his mental state and
actions at the time of the crime for which he was on trial.
                                          15


    2. Prior Acts of Abuse

       Little also argues the district court should have excluded testimony

concerning his prior abuse of G.B. Three witnesses are at issue. First, Perrin

testified that he saw Little grab G.B. by the wrist and slap her torso. Second,

neighbor Cook recalled when Little had pulled G.B. by her hair and called the child

a “bitch.” And third, I.M. testified that Little pushed and hit G.B. about once a week,

leaving bruises.

       The State asserts those prior incidents of abuse were relevant to proving

motive, intent, and absence of mistake or accident.9 Returning to the three-step

inquiry, we must first determine whether the evidence of prior abuse was relevant

to a legitimate, disputed factual issue unrelated to Little’s criminal disposition.

       For the murder charge, a key issue was malice aforethought. See State v.

Newell, 710 N.W.2d 6, 21 (Iowa 2006).           Malice aforethought means a fixed

purpose to do physical harm to another before the person acts. Id. Evidence

revealing an “acrimonious relationship” between the defendant and the victim is

pertinent to whether the defendant acted with malice. Id. As in Newell, Little’s

history of violence and vitriol toward G.B. was relevant to determine his intent and

motive for harming the child. See id.; see also State v. Tucker, 435 A.2d 986, 991

(Conn. 1980) (finding prior acts of child abuse were relevant because “a pattern of


9 Little asserts the State did not argue non-character theories of motive or intent
when discussing the prior-abuse evidence at the motion-in-limine hearing. But the
district court interpreted the State’s position as urging admission not only to prove
absence of mistake or accident, but also for motive and intent. We find no
roadblock to the State arguing alternative theories for affirming on appeal. Cf.
Lamasters v. State, 821 N.W.2d 856, 864 (Iowa 2012) (“Where the trial court’s
ruling, as here, expressly acknowledges that an issue is before the court and then
the ruling necessarily decides that issue, that is sufficient to preserve error.”).
                                         16


behavior and an attitude toward the child is indicative of the defendant’s state of

mind”), superseded by statute on other grounds by State v. Pare, 755 A.2d 180

(Conn. 2000); State v. Tate, No. 04-1479, 2006 WL 334185, at *5 (Iowa Ct. App.

Feb. 15, 2006) (concluding prior verbal abuse of child “was strong evidence on the

issue of defendant’s intent”). Similarly, Little’s past abusive conduct was relevant

to rebutting his claim of accident. See Tucker, 435 A.2d at 991. Because Little’s

intent to harm G.B. and the manner of her death were at issue, the State articulated

proper non-character theories for admitting the evidence.

       The State also offered “clear proof” of the prior abusive acts. All three

witnesses observed Little’s assaults against G.B. and gave detailed accounts of

their recollections. See State v. Rodriquez, 636 N.W.2d 234, 243 (Iowa 2001).

       Finally, the risk of unfair prejudice did not substantially outweigh the

probative value of the prior-abuse evidence. Only Little and Buss knew what

happened to G.B. that night. The defense disputed Little’s intent to harm the child.

Defense counsel stressed that Little took the “proactive step” of calling Ask-A-

Nurse to seek help. Thus, the State needed the prior-abuse evidence to “shed

light on his intent.” See Taylor, 689 N.W.2d at 129. No question, the prior assaults

painted a negative impression of Little. But their probative value was significant

because they revealed the true nature of Little’s relationship with the child. See

Newell, 710 N.W.2d at 23 (concluding evidence of relationship between accused

and victim admissible to show accused’s state of mind). The district court properly

exercised its discretion in admitting the prior-acts evidence.
                                          17


     B. Sufficiency of the Evidence

        We review sufficiency challenges for correction of errors at law. State v.

Tipton, 897 N.W.2d 653, 692 (Iowa 2017). We uphold the verdicts if substantial

evidence supports them. Id. Substantial evidence is the quality and quantity of

proof that would convince a reasonable jury that the defendant is guilty beyond a

reasonable doubt. Id. We consider the evidence in the light most favorable to the

State, including all legitimate inferences we can gather from the record. State v.

Williams, 695 N.W.2d 23, 27 (Iowa 2005). The State must prove every fact

necessary to constitute the charged crimes. State v. Kemp, 688 N.W.2d 785, 789

(Iowa 2004). A conviction may rest on circumstantial evidence if it is compelling

enough to convince the jury of the defendant’s guilt. Tipton, 897 N.W.2d at 692.

The jury weighs the credibility of the evidence. See State v. Trane, 934 N.W.2d

447, 455 (Iowa 2019).

     1. Child Endangerment Resulting in Death

        Little first argues the record contains insufficient evidence to support his

conviction for child endangerment resulting in death. He contests the jury’s finding

that he caused G.B.’s death.10

        To support this conviction, the State had to prove these four elements:

                 1. During the period of August of 2014 through May of 2015,
        [Little] was a person having custody of [G.B.]; or [Little] was a person
        having control of [G.B.]; or [Little] was a member of the household in
        which [G.B.] resided.
                 2. [G.B.] was under the age of fourteen years.



10Little strenuously challenged the element of control, custody, and household
member in his motion for judgment of acquittal. But he abandons that argument
on appeal.
                                              18


               3. [Little]:
                  a. Acted with knowledge that his acts were creating a
       substantial risk to [G.B.’s] physical health or safety.
                  or
                  b. Intentionally committed an act or a series of acts which
       used unreasonable force, torture, or cruelty that resulted in bodily
       injury to [G.B.].
               4. [Little’s] acts resulted in the death of G.B.

       Little asserts he is contesting the third element. But his claim goes beyond

knowledge or intent. He insists the State did not prove beyond a reasonable doubt

that he was the perpetrator. Put differently, he maintains the State had to prove

he committed an act that caused G.B.’s death or G.B. was in his “sole care” when

the injuries occurred.11 He contends the State did neither.

       To counter, the State insists substantial evidence supported the jury’s

finding that Little caused G.B.’s death. From the record, the State highlights

“Little’s flight from the scene, inconsistent statements about the girl’s purported

seizure and alleged fall, inconsistent claims of his whereabouts, and attempts to

blame others for the child’s injuries well before he learned of G.B.’s death and likely

cause of death.” The State also relies on “Little’s demeanor toward and treatment

of G.B., his behavior when using drugs, and the large rings he wore and attempted

to hide during his first police interview.”




11To bolster his position, Little relies on four cases: State v. Watkins, 659 N.W.2d
526, 537 (Iowa 2003); State v. Porter, No. 12-0170, 2013 WL 2146543, at *1 (Iowa
Ct. App. May 15, 2013); State v. Neiderbach, 837 N.W.2d 180, 218–19 (Iowa
2013); and State v. Schlitter, 881 N.W.2d 380, 390 (Iowa 2016). Those cases
embrace the general proposition that to prove child endangerment, the State must
show the defendant either committed an act resulting in the injury or was the only
person caring for the child when the injuries occurred. We need not reach the
“sole care” issue because we find sufficient evidence to support the jury’s finding
that Little committed the acts resulting in G.B.’s death.
                                         19


       Little acknowledges the State offered medical testimony “that G.B. was

injured through a non-accidental act.” Because the jury accepted that G.B.’s death

was not accidental, the question boils down to whether Little or Buss—the two

adults supervising G.B. before her death—was the perpetrator.

       Viewing the record in the light most favorable to the State, substantial

evidence shows that Little was the person responsible for G.B.’s death. While

several witnesses confirmed that Little had assaulted G.B. in the recent past, no

evidence showed Buss was abusive toward G.B. In fact, I.M. testified that Buss

rarely raised her voice and never used force to discipline either of them.

       Faced with the choice of two possible perpetrators—only one of whom has

lashed out at the child in front of witnesses and admitted losing his temper—the

jury could reasonably believe that Little was more likely to have caused G.B.’s

injuries. See Schlitter, 881 N.W.2d at 391 (holding evidence could not show that

Schlitter caused the child’s death because several caretakers were present when

the injuries occurred and “[t]here was no testimony that Schlitter had ever inflicted

unreasonable force on K.S. in the past or that he had ever shaken her” (emphasis

added)). Under these circumstances, Little’s prior assaults against G.B. supported

the jury’s conclusion that he was the perpetrator.

       We also agree with the State that Little’s conduct and inconsistent

statements to police after G.B. sustained her injuries revealed a “consciousness

of guilt.” See State v. Syperda, No. 18-1471, 2019 WL 6893791, at *7 (Iowa Ct.

App. Dec. 18, 2019) (noting the defendant’s lies and inconsistent statements to

police during the murder investigation bolstered the conclusion that he was the

person responsible). For example, Little gave shifting answers when asked if, and
                                          20


when, he was at Buss’s house the night before and into the morning. He also

denied calling the Ask-a-Nurse hotline and using the name “Adam Merrick” despite

phone records and witness accounts refuting his story. Likewise, his flight from

the house while knowing G.B. was in critical condition revealed an intent to

separate himself from the scene of her injuries. The jury could properly infer Little’s

guilt based on his actions and inconsistencies.           See State v. Hythecker,

No. 01-1048, 2002 WL 987966, at *3 (Iowa Ct. App. May 15, 2002) (collecting

cases).

       Moreover, the State’s medical evidence contributed to the substantial proof

to rebut Little’s claim of accident. Dr. Poock, who first examined G.B. in the

emergency room, noted many bruises in different stages of healing all over the

child’s face and body. Focusing on the facial injuries, Dr. Poock explained:

       The two bruises on her temple, the bruise on her left temple looked
       to be relatively recent. It was kind of a dark red-purplish color
       consistent with a relatively recent bruise. The bruise on her right
       temple appeared to be older, more of a blueish-green color that
       occurs as a bruise ages.

He offered similar findings about the bruises on the child’s back, arms, hip, and

iliac crest area. Based on the different coloring of the bruises, Dr. Poock opined

“all those injuries didn’t occur in one incidence.” He added: “In my 35-plus years

of being a paramedic and a physician I’ve seen multiple children fall, fall down

stairs, and I’ve seen multiple children who have been abused, and these injuries

are more consistent with those that have been abused than those that have fallen

down the stairs.”    Consistent with Dr. Poock’s testimony, both Dr. Oral and

Dr. Olson observed head and eye injuries that defied Little’s claim of accident.
                                            21


         Considering the entire record, reasonable jurors could find that someone

inflicted G.B.’s injuries and that someone was Little.          See Porter, 2013 WL

2146543, at *4 (“A jury also could consider the similar, but less severe injuries the

child sustained in April while in Porter’s care, and Porter’s explanation of the cause,

which was contradicted by the medical evidence, as supporting its finding she was

the person who caused the later, fatal injuries.”). Substantial evidence supports

the child-endangerment conviction.

     2. First-Degree Murder

         Little next challenges the sufficiency of the evidence for his first-degree

murder conviction. He contends the State offered insufficient proof that he acted

with malice aforethought or with an extreme indifference to human life.12

         For the jury to convict Little of first-degree murder, the State needed to

prove:

                1. On or about the 29th or 30th day of May, 2015, [G.B.] was
         injured.
                2. [G.B.] was then under the age of 14.
                3. [G.B.] died as a result of being injured.
                4. [Little] acted with malice aforethought.
                5. [G.B.]’s injury was a result of [Little] committing the offense
         of:
                   a. Child Endangerment as defined in Instruction No. 26.
                   or
                   b. Assault as defined in Instruction No. 28.
                6. [G.B.’s] death occurred under circumstances showing an
         extreme indifference to human life.




12Little also claims the evidence did not show he was guilty of the child-
endangerment alternative. Having found sufficient proof to support the child-
endangerment conviction, we need not address that argument a second time.
                                        22


Little contends “there was scant evidence” of his state of mind. He claims the

State’s only proof he acted with malice was the cryptic text message in which he

wrote: “Call asap, out riding bikes, gonna kill somebody.”

      Relevant to this issue, the jury received an instruction that said: “Malice may

be inferred from the commission of child endangerment which results in serious

injury or death.” The State leans on this inference. According to the State, “the

extent and severity of G.B.’s head injuries overwhelmingly support a finding of

abusive/inflicted trauma satisfying the elements of malice and extreme

indifference.” We agree.

      Malice aforethought is often proved by circumstantial evidence. State v.

Buenaventura, 660 N.W.2d 38, 49 (Iowa 2003). Like the intent element of child

endangerment, “the prior relationship between the defendant and the victim,

including bad feelings, quarrels, and physical acts, is a circumstance that may be

shown to prove the defendant’s state of mind and motivation at the time of the

crime.” Newell, 710 N.W.2d at 21 (citing Taylor, 689 N.W.2d at 128).

      Based on this overlap, the jury could infer malice based on its finding that

Little committed child endangerment resulting in death. See Porter, 2013 WL

2146543, at *5. Given his past cruelty toward G.B., the jury could reasonably infer

he acted with a fixed purpose to cause her physical harm. See Newell, 710 N.W.2d

at 21. Moreover, the severity of G.B.’s head injuries, coupled with the medical

testimony describing her injuries as abusive trauma, backed the jury’s finding that

Little acted with an extreme indifference to human life. See State v. Thompson,

570 N.W.2d 765, 768 (Iowa 1997) (“We agree that the phrase ‘manifesting an

extreme indifference to human life,’ when considered in the context of a killing of
                                           23


a child with malice, sufficiently describes the aggravating circumstance elevating

the act from second-degree to first-degree murder so as to need no further or other

explanation.”). Thus, substantial evidence supports the murder conviction.

   C. Motion for New Trial
       In the alternative, Little claims the district court should have granted him a

new trial because the verdicts were against the weight of the evidence. See Iowa

R. Crim. P. 2.24(2)(b)(6). Before sentencing, Little asked the court to set aside the

verdicts and order a new trial. The court declined. Citing the proper weight-of-the-

evidence standard from State v. Ellis, 578 N.W.2d 655 (Iowa 1998), the court

reasoned this was not an extraordinary case in which the evidence weighed

heavily against the verdicts.

       The district court has broad discretion in ruling on a motion for new trial. Id.

at 659. But it should “exercise this discretion carefully and sparingly” when using

the weight-of-the-evidence standard. Id. Weight of the evidence “requires the

district court to determine whether more credible evidence supports one side or

the other.” State v. Shorter, 893 N.W.2d 65, 70 (Iowa 2017). In doing so, the court

must not “lessen the jury’s role as the primary trier of fact and invoke its power to

grant a new trial” unless “the evidence preponderates heavily against the verdict.”

State v. Maxwell, 743 N.W.2d 185, 193 (Iowa 2008).

       As an appellate court, we review the district court’s ruling for an abuse of

discretion. State v. Reeves, 670 N.W.2d 199, 203 (Iowa 2003). Our review is

limited to “the exercise of discretion by the trial court, not of the underlying question

of whether the verdict is against the weight of the evidence.” Id. (citations omitted).

We reverse only if the moving party shows the court’s ruling was based “on
                                          24

grounds or for reasons clearly untenable or to an extent clearly unreasonable.” Id.

at 202.

        On appeal, Little fails to specify how the court abused its discretion in

denying his motion. He does not attack or bolster the credibility of any witnesses

nor identify “any critical piece of evidence” the jury ignored in reaching its verdicts.

See State v. Grant, 722 N.W.2d 645, 648–49 (Iowa 2006). Instead, Little revisits

his sufficiency argument, asserting “there was scant evidence showing that [he]

was the actor [who] caused G.B.’s injuries.” Because the district court properly

exercised its discretion, we affirm the denial of the motion for new trial.

     D. Ineffective Assistance of Counsel
        Finally, Little contends he received ineffective assistance of trial counsel

based on these errors: (1) failing to impeach I.M. on his inconsistent statements

during cross-examination; (2) entering into a stipulation with the State to limit the

medical examiner’s testimony; and (3) failing to challenge the sufficiency of the

evidence on the assault alternative to first-degree murder. Because Little raises

these claims on direct appeal, we must decide whether the record is adequate to

assess counsel’s performance and any prejudicial effect.13

        We normally preserve claims of ineffective assistance of counsel for

postconviction-relief (PCR) proceedings. Trane, 934 N.W.2d at 465. At those




13 Iowa Code no longer permits appellate review of ineffective-assistance-of-
counsel claims on direct appeal. See 2019 Iowa Acts ch. 140, § 31 (codified at
Iowa Code § 814.7 (Supp. 2019)). But that provision only applies to judgments
entered after July 1, 2019. State v. Macke, 933 N.W.2d 226, 228 (Iowa 2019).
Because the district court entered judgment in June 2019, we have statutory
authority to consider Little’s claims of ineffective assistance of counsel. See State
v. Kuhse, 937 N.W.2d 622, 627 (Iowa 2020).
                                        25

proceedings, defense counsel has the chance to explain the actions taken. See

State v. Haas, 930 N.W.2d 699, 703 (Iowa 2019). Preservation also permits the

parties to “develop an adequate record of the claims.” Id.

      After reviewing the trial record, we opt to preserve the first two

ineffective-assistance claims for a possible PCR action. Counsel may have had

strategic reasons for not cross-examining I.M. on his inconsistent statements and

for agreeing to limit the medical examiner’s testimony under State v. Tyler, 867

N.W.2d 136, 163 (Iowa 2015). Thus, we believe counsel should have the chance

to explain the defense strategy and develop the record on these issues.

      Still, we must address Little’s third claim because “no reasonable trial

strategy could permit a jury to consider a crime not supported by substantial

evidence.” Schlitter, 881 N.W.2d at 390. To assess counsel’s performance, we

must determine whether a competent attorney would have moved for judgment of

acquittal on the assault alternative to first-degree murder. See id. We depart from

the ineffective-assistance framework and ask whether that motion would have

prevailed under the sufficiency standard. See State v. Henderson, 908 N.W.2d

868, 874–75 (Iowa 2018). Thus, “we view the evidence in the light most favorable

to the State and will consider whether there is substantial evidence supporting the

defendant’s conviction.” Id. at 875.

      As an alternative to child endangerment, the State presented the theory that

Little caused G.B.’s injuries while committing an assault.        See Iowa Code

§ 708.1(2)(a), (b). In briefing, Little does not identify which assault elements are

unsupported by the record. Thus, Little waives this issue. See State v. Campbell,
                                           26

No. 00-1053, 2002 WL 597306, at *2 (Iowa Ct. App. Mar. 13, 2002) (citing State v.

Greene, 592 N.W.2d 24, 29 (Iowa 1999)).

       Even if we were to reach the merits, substantial evidence supports the jury’s

finding that Little committed an assault for the same reasons the jury found him

guilty of child endangerment. The record shows that Little was at the house during

the timeframe when G.B. was injured. Based on the opinion evidence of the

State’s medical experts, the jury could find that G.B. died from abusive head

trauma. In deciding if Little inflicted the head injuries, the jury could consider I.M.’s

testimony that Little routinely assaulted G.B., often leaving bruises on her face.

And given Little’s aggression toward G.B. in prior months, the jury could conclude

that he committed an act intending to cause her pain or injury resulting in her death.

       For these reasons, Little cannot show counsel breached a duty by failing to

challenge the assault alternative. In any event, Little suffered no prejudice from

counsel’s omission. We can tell from their answers to the interrogatories that the

jurors unanimously found him guilty of first-degree murder on both alternatives.

This is a not a general-verdict case in which we have no way to know which

alternative the jury relied on. See, e.g., Schlitter, 881 N.W.2d at 391 (citing State

v. Tyler, 873 N.W.2d 741, 753–54 (Iowa 2016)); see also State v. Warren, 955

N.W.2d 848, 857 (Iowa 2021). Thus, his ineffective-assistance claim must fail.

       AFFIRMED.